MEMORANDUM **
Norvi Amoldo Ortiz Marroquin, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ *681(“BIA”) order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir.1995), and we deny the petition for review.
Substantial evidence supports the BIA’s determination that Ortiz did not meet his burden of proving his asylum claim because Ortiz presented inconsistent evidence about whether Guatemalan authorities actually harmed him. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003). The BIA properly denied all of Ortiz’s requests for relief because those requests were based on the statements that the BIA determined were not credible. See id. at 1157.
Ortiz’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.